Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is entered in response to Applicant’s amendment and reply of February 11, 2021.  Claims 40, 42 are amended.  Claims 1-39, 41 are cancelled.  Claim 48 is newly added.  Claims 40, 42-48 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 11, 2021, with respect to the rejection of claims 40-46 under 35 U.S.C. 103 as being unpatentable over Chu, US 7,833,235 (“Chu”) in view of Odland, et al, “Simple Suturing Techniques and Knot Tying” (“Odland”, see NPL cited on IDS dated July 27, 2018) have been fully considered and are persuasive in combination with the amendments to the claims in regards to claim 40.  It is agreed that Chu does not expressly teach the amended language in claim 40 (previous claim 41) because Chu teaches first and second needles with first and second sutures rather than the same suture connected to both the first and second needles (see Remarks, pages 5-6).  The rejections of claims 40-47 have been withdrawn. 
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive in regards to claim 48.  Applicant argues that Chu and Odland do not teach “positioning a first distal-most tip of the at least one suturing device through under an internal side of tissue on a first side (distal most tip, not numbered but near 146, of elongate body 104 is positioned to one side of tissue 206 (internal side of tissue on a first side of tissue; column 5, lines 60-67); and after positioning the first distal-most tip on the at least one suturing device on a first side of tissue, actuating an actuator on the at least one suturing device to advance a first end of the first needle through the tissue from the internal side toward an outer side (pushing button (actuator) 117 causes carrier 124 and the first end of needle 128a to extend through tissue 206 (from the internal side towards an outer side); figure 4b; column 5, lines 60-67)
Chu teaches the method of operating the suturing device can be used to repair tissue including ligation, fixation, or approximation of tissue (see col. 2, lines 30-40), but does not expressly disclose a tear through the tissue or positioning through a tear of tissue.  Odland, in the same field of art, teaches a method for repairing a tear through the tissue (the needle driver (holder) in inserted through the tear on a first side of the tear and then extends to a second side of the tear in order to repair the tissue by bring both sides together; figures 16-4; page 181; column 2, first paragraph).  
Odland expressly teaches that the suturing device is inserting on a first side of a tear and then extends through the tear of the tissue.  The term “through a tear of tissue” has been interpreted according to the broadest reasonable interpretation as through any part or portion of the tissue containing the tear.  In Fig. 16-4 of Odland and as described on page 181, the dotted line showing the positioning of the suture/needle extends through the tissue containing the tear from one side to a second side.  
Therefore, as stated in the rejection, the combination of Orland with Chu would teach the claimed method of positioning a first distal-most tip of the at least one suturing device through a tear of tissue and after positioning the first distal-most tip of the at least one suturing device through the tear, actuating an actuator on the at least one suturing device to advance a first end of the first needle through the tissue from the internal side toward an outer side.

Claim Objections
Claim 48 is objected to because of the following informalities:  There appears to be a typographical error in line 6, since the phrase “under an internal side the tissue on a first side of the tear” should read “under an internal side of the tissue on a first side of the tear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 48 is are rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 7,833,235 (“Chu”) in view of Odland, et al, “Simple Suturing Techniques and Knot Tying” (“Odland”, see NPL cited on IDS dated July 27, 2018).
Regarding claim 48, Chu discloses a method of operating a suturing device to repair a tissue tear (sutures are placed to repair tissue 206 in a manner known in the art; figure 4b; column 1, lines 23-31; column 5, lines 60-67), comprising: inserting at least one suturing device (elongate body member 104 is inserted into tissue 206; figure 4b; column 5, lines 60-67) having a first needle and a suture connected with the first needle loaded therein (suture 136a attached to needle 128a is inserted within needle carrier 124 of elongate body 104; figure 4b; column 5, lines 32-43) into a small surgical portal (needle carrier 124 and elongate body are inserted into patient proximate tissue 206 in a manner well known in the art as being through endoscopic surgical portal; figure 4b; column 1, lines 27-31; column 5, lines 60-67); positioning a first distal-most tip of the at least one suturing device under an internal side of tissue on a first side (distal most tip, not numbered but near 146, of elongate body 104 is positioned to one side of tissue 206 (internal side of tissue on a first side of a tear); column 5, lines 60-67); and after positioning the first distal-most tip on the at least one suturing device on a first side of tissue, actuating an actuator on the at least one suturing device to advance a first end of the first needle through the tissue from the internal side toward an outer side (pushing button (actuator) 117 causes carrier 124 and the first end of needle 128a to extend through tissue 206 (from the internal side towards an outer side); figure 4b; column 5, lines 60-67). 
Chu teaches that the method of operating the suturing device can be used to repair tissue including ligation, fixation, or approximation of tissue (see col. 2, lines 30-40), does not expressly disclose a tear through the tissue or positioning through a tear of tissue.  However, Odland, in the same field of art, teaches a method for repairing a tear through the tissue (the needle driver (holder) in inserted through the tear on a first side of the tear and extends through the tissue containing the tear to a second side of tear in order to repair the tissue by bring both sides together; figures 16-4; page 181; column 2, first paragraph; dotted line extends through the tissue containing the tear from one side to the opposite side, and then exits the tissue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu with inserting the distal tip within a first side of the tear and then extend through tissue to a second side of the tear as taught by Odland for the advantage of being able to align and repair the sides of the tear appropriately (Odland, page 181, column 2, first paragraph).

Allowable Subject Matter
Claims 40, 42-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Chu and Odland fails to teach or render obvious a method of operating a suturing device to repair a tissue tear having the combination of features as claimed and in particular positioning the first distal-most tip or a second distal-most tip of the at least one suturing device having a second needle and the suture connected with the second needle loaded therein under the internal side of tissue on a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771